Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are still pending with Claims 3, 6-10, and 17-20 withdrawn. Claims 1, 11, and 18 have been amended.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  second to last line, "wherein" should read "wherein and when".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (USA 8701881) in view of Bell (GB 2130565).
Regarding Claim 1, Gibson teaches A removable magnetic lid Fig. 2 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4 for a container Fig. 2 housing 3, comprising: a magnet Fig. 1 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4, wherein the magnet Fig. 1 lid 3 and cover 4 is an entire lid to a container Fig. 2 housing 3 or a substantial portion of a lid Fig. 2 cover 4 to a container Fig. 2 housing 3, and wherein the lid Fig. 1 lid 3 is in the absence of another material to which the magnet is adhered Fig. 1 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4, and wherein the magnet Fig. 2 cover 4 is removable Fig. 2 [c.3 l.23-24] This allows for the cover 4 to be releasably attached to the lid 3 from the lid Fig. 2 lid 3 of the container Fig. 2 housing 3 and is able to function as an independent promotional magnet Cover 4 is capable of functioning independent as a promotional magnet.
Gibson does not teach explicitly a lid having an indicia side.
Bell teaches a container with a lid having a removable component to be used as a marketing of the product sold. Bell further teaches a lid (Fig. 4 lid L with central panel 30) having an indicia side (Fig. 2 annotated [pg.1 l.] For example, these inserts could be used for advertising coupons, baseball or football cards, game cards, or for 70 numerous other uses associated with the marketing of the product sold in the container.).

    PNG
    media_image1.png
    880
    939
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to incorporate the teachings of Bell to include indicia on the top surface of cover 4 of lid 3 (Gibson) as shown by the annotated indicia of lid L (Bell) be used for advertising coupons, baseball or football cards, game cards, or for 70 numerous other uses associated with the marketing of the product sold in the container (Bell [pg.1 l.67-71]).

Regarding Claim 2, the combination teaches wherein the magnet Fig. 1,2 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4 is of a size which corresponds to at least an entire opening of a container Fig. 1,2 housing 3.

Regarding Claim 4, the combination teaches wherein the magnet Fig. 1 lid 3 and cover 4 functions as a substantial portion of a lid Fig. 1 lid 3 to a container Fig. 2 housing 3, and which removable magnetic lid Fig. 2 cover 4 further comprises a retaining element Fig. 2 receiving annular recess 13 and side wall 12 which maintains the magnet Fig. 2 cover 4 in a position which covers at least a substantial part Fig. 1 shows the cover 4 covers almost the complete top of lid 3 which covers the whole opening of the housing 2 of an opening to the container.

Regarding Claim 5, the combination teaches wherein the retaining element Fig. 2 receiving annular recess 13 and side wall 12 has a side retaining end Fig. 2 receiving annular recess 13 and side wall 12, and wherein the side retaining end Fig. 1,2 side wall 12 covers at least a portion of a side of a corresponding container Fig. 1,2 ring 10 of housing 2.
The combination does not teach wherein the retaining element has an upper retaining end wherein the upper retaining end covers at least a portion of the surface area of the indicia side of the magnet.
Bell teaches wherein the retaining element (Fig. 3 annular groove 23) has an upper retaining end (Fig. 4 surface 24); wherein the upper retaining end (Fig. 4 surface 24) covers at least a portion of the surface area of the indicia side of the magnet (Fig. 3 shows the overlap of the surface 24 over the top side of the central panel 30 with Fig. 2 annotated indicia).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bell to include surface to the top of the receiving annular recess 13 to overlap part of the new indicia side on the cover 4 (Gibson) as shown by the overlap of surface 24 over the top side of the central panel 30 with Fig. 2 annotated indicia to aid retention of the cover on the lid from accidental removal.

Regarding Claim 11, Gibson teaches A container Fig. 2 housing 3 having a removable magnetic lid wherein the removable magnetic lid Fig. 2 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4 comprises: a magnet Fig. 1 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover, and wherein the magnet Fig. 1 lid 3 and cover 4 functions as an entire lid to the container Fig. 2 housing 3 or a substantial portion of the lid Fig. 2 cover to the container Fig. 2 housing 3, and wherein the lid Fig. 1 lid 3 is in the absence of another material to which the magnet is adhered Fig. 1 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4, and wherein the magnet Fig. 2 cover 4 is removable Fig. 2 [c.3 l.23-24] This allows for the cover 4 to be releasably attached to the lid 3 from the lid Fig. 2 lid 3 of the container Fig. 2 housing 3 and is able to function as an independent promotional magnet Cover 4 is capable of functioning independent as a promotional magnet separate from the container Fig. 2 housing 3.
Gibson does not teach a lid having an indicia side.
Bell teaches a lid (Fig. 4 lid L with central panel 30) having an indicia side (Fig. 2 annotated [pg.1 l.] For example, these inserts could be used for advertising coupons, baseball or football cards, game cards, or for 70 numerous other uses associated with the marketing of the product sold in the container.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to incorporate the teachings of Bell to include indicia on the top surface of cover 4 of lid 3 (Gibson) as shown by the annotated indicia of lid L (Bell) be used for advertising coupons, baseball or football cards, game cards, or for 70 numerous other uses associated with the marketing of the product sold in the container (Bell [pg.1 l.67-71]).


Regarding Claim 12, the combination teaches wherein the removable magnetic lid Fig. 1 lid 3 and cover 4 functions as a substantial portion of a lid Fig. 1 lid 3 to a container Fig. 2 housing 3, and wherein the removable magnetic lid Fig. 1 lid 3 and cover 4 further comprises a retaining element Fig. 2 receiving annular recess 13 and side wall 12 which maintains the magnet Fig. 2 cover 4 in a position which covers at least a substantial part Fig. 1 shows the cover 4 covers almost the complete top of lid 3 which covers the whole opening of the housing 2 of an opening to the container.

Regarding Claim 13, the combination teaches wherein the retaining element Fig. 2 receiving annular recess 13 and side wall 12 has a side retaining end Fig. 2 receiving annular recess 13 and side wall 12, and wherein the side retaining end Fig. 1,2 side wall 12 covers at least a portion of a side of the container Fig. 1,2 ring 10 of housing 2, and wherein the retaining element Fig. 2 receiving annular recess 13 and side wall 12 causes a portion of the magnetic side of the magnet Fig. 2 lid 3 to contact a rim of the container Fig. 1,2 the rim of ring 10 of housing 2 when the magnetic lid Fig. 2 lid 3 is placed on the container Fig. 1,2 ring 10 of housing 2.
The combination does not teach wherein the retaining element has an upper retaining end, and wherein the upper retaining end covers at least a portion of the surface area of the indicia side of the magnet.
Bell teaches wherein the retaining element (Fig. 3 annular groove 23) has an upper retaining end (Fig. 4 surface 24), and wherein the upper retaining end (Fig. 4 surface 24) covers at least a portion of the surface area of the indicia side of the magnet (Fig. 3 shows the overlap of the surface 24 over the top side of the central panel 30 with Fig. 2 annotated indicia).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination  to incorporate the teachings of Bell to include surface to the top of the receiving annular recess 13 to overlap part of the new indicia side on the cover 4 (Gibson) as shown by the overlap of surface 24 over the top side of the central panel 30 with Fig. 2 annotated indicia to aid retention of the cover on the lid from accidental removal.

Regarding Claim 15, the combination teaches wherein the magnet Fig. 1 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4 functions as the entire lid Fig. 1 lid 3 to the container Fig. 2 housing 3, and wherein the magnet Fig. 1 lid 3 is dimensioned to cover the entire opening of the container Fig. 1, 2 opening of housing 3 and at least a portion of the side of the corresponding container Fig. 2 ring 10 of housing 3, and wherein a portion of the magnetic side Fig. 1 lid 3 [c.3 l.20-22] The cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4 of the magnet Fig. 2 lid 3 to contact a rim of the container Fig. 1,2 the rim of ring 10 of housing 2 when the magnetic lid Fig. 2 lid 3 is placed on the container Fig. 1,2 ring 10 of housing 2.

Regarding Claim 16, the combination teaches wherein the container Fig. 2 housing 2 has a circular or oval opening Fig. 2 shows the housing as a circular container with a circular opening and in [c.2 l.46]  side wall 9 is circumferential which is a term used with circular objects.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson (USA 8701881) in view of Bell (GB 2130565) as applied to claim 12 above, and further in view of  Rodriguez (US 20060060488).
Regarding Claim 14, the combination teaches wherein the retaining element Fig. 2 receiving annular recess 13 and side wall 12 has a side retaining end Fig. 2 receiving annular recess 13 and side wall 12, and wherein the side retaining end Fig. 1,2 side wall 12 covers at least a portion of a side of the container Fig. 1,2 ring 10 of housing 2, and wherein the retaining element Fig. 2 receiving annular recess 13 and side wall 12 causes a portion of the magnetic side of the magnet Fig. 2 lid 3 to contact a rim of the container Fig. 1,2 the rim of ring 10 of housing 2 when the magnetic lid Fig. 2 lid 3 is placed on the container Fig. 1,2 ring 10 of housing 2.
The combination does not teach wherein the retaining element has an upper retaining end, and wherein the upper retaining end comprises extending divots or clip members which cover at least a portion of the surface area of the indicia side of the magnet and which members retain a portion of the magnet.
Bell teaches wherein the retaining element (Fig. 3 annular groove 23) has an upper retaining end (Fig. 4 surface 24), and wherein the upper retaining end (Fig. 4 surface 24) covers at least a portion of the surface area of the indicia side of the magnet (Fig. 3 shows the overlap of the surface 24 over the top side of the central panel 30 with Fig. 2 annotated indicia).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination  to incorporate the teachings of Bell to include to include a retention feature to the top of the receiving annular recess 13 to overlap part of the new indicia side on the cover 4 (Gibson) as shown by the overlap of surface 24 over the top side of the central panel 30 with Fig. 2 annotated indicia to aid retention of the cover on the lid from accidental removal.
The combination does not teach wherein the upper retaining end comprises clip members.
Rodriguez teaches a container with a lid with a removable piece for decoration. Rodriguez further teaches wherein the upper retaining end Fig. 9 shows securing elements 38 keeping base 36 of the decorative element 20 attached to aperture 16 of lid 12 comprises clip members Fig. 9 securing elements [0042] clip fasteners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination  to incorporate the teachings of Rodriguez to have the new retention feature for retaining the cover 4 on the new indicia top side be clip fasteners (Gibson) as seen by the securing elements 38 as clip fasteners keeping the base of the decorative element attached to the aperture 16 of lid 12 (Rodriguez) to have additional aiding structure in securing the removable piece of a lid in the aperture of the lid.
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Applicant argues on pg. 8 “In addition, applicants also respectfully note that Bell has the central panel 30 inserted in the internal annular groove 23 (see Figs. 3-4 and page 1, left hand column, lines 43-51 and lines 54-58) and the central panel is "detachably secured" in the annular groove 23 by the injection molding process wherein [molten] plastic secures the rim 20 to the peripheral portion of panel 30, optionally with some sort of [adherent] chemical composition. Such a disclosure evidences in and of itself that Bell fails to disclose "wherein the magnet is an entire lid to a container or a substantial portion of a lid to a container" in that the invention of Bell requires the annular groove to be present to retain the panel 30, while the present application requires no such additional component”, and examiner replies that Bell teaches a lid with the removable insert and It is possible to provide a varnish coating or some other type of chemical composition on the peripheral portion of the central panel, so that it can be peeled away from the rim and pulled downwardly and out of the rim, as shown in Figure 4, after the lid is no longer needed for use as a closure. By providing a removable insert of this type, is formed of a printable material. For example, these inserts could be used for advertising coupons, baseball or football cards, game cards, or for numerous other uses associated with the marketing of the product sold in the container. (Bell [pg. 1 l.59-71]) This invention relates generally to container closures, and more particularly to an overcap-type composite lid which includes a plastic rim and a removable central panel detachably secured thereto. (Bell [pg. 1 l.5-9]).
Applicant argues on pg. 9 about prior art Benkhardt DE 9400732U1, and examiner replies in light of the amendment to claims 1 and 11, that the reference is no longer being relied on make the rejection of the amended claim.
Applicant argues on pg. 11 “In any event, to expedite the prosecution, applicants have amended the independent claims 1, 11 and 18 to recite that "wherein the lid is in the absence of another material to which the magnet is adhered"; support for which is found in paragraph [0028] of the originally filed specification.”, and examiner replies the rejection of pending non-withdrawn claims 1 and 11 are rejected by Gibson (US 8701881) which teaches a container 1 with a lid 3 with cover 4 and housing 2 and the cover 4 is secured in the receiving annular recess 13 by magnetic forces provided by the materials used for the lid 3 and the cover 4 (Gibson [c.3 l.20-22]).
Applicant argues on pg. 11 and 12 the prior art reference Kesselman, and examiner replies examiner replies in light of the amendment to claims 1 and 11, that the reference is no longer being relied on make the rejection of the amended claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736